DETAILED ACTION


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for identifying potential unknown associates of at least one target person.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards identifying potential unknown associates of at least one target person, wherein each one of the plurality of video scenes begins at a first predetermined duration before a first appearance of the at least one target person in the respective video scene and ends at a second predetermined duration after a last appearance of said at least one target person in the respective video scene; and determining individuals as having both appeared in more than a predetermined threshold number of the plurality of video scenes and also as being different from the at least one target person.
The closest prior art, Loce et al. (US 9,977,970), and Loce et al. (US 9,965,687) hereinafter “Loce II”, and Itoh et al. (US 2019/0132556) are related systems. 
The Itoh system teaches identifying person and subtracting a first predetermined time from the video scene from when the person appears and adding a second predetermined time to the video scene after the person finishes appearing (see para. 0055). The Loce system teaches obtaining relationship, trajectory, and temporal relationship between persons in video frames (see figure 1, col. 7 lines 39-66, col. 8 lines 37-66). The Loce system teaches extracting persons, and determining the trajectory, and temporal relationship between persons in video frames (see figure 1, col. 7 lines 11-47).

However, Loce, Loce II, and Itoh fail to address: 
“...establishing a plurality of video scenes from the plurality of videos, wherein each one of the plurality of video scenes begins at a first predetermined duration before a first appearance of the at least one target person in the respective video scene and ends at a second predetermined duration after a last appearance of said at least one target person in the respective video scene;
determining individuals as having both appeared in more than a predetermined threshold number of the plurality of video scenes and also as being different from the at least one target person; and
identifying the individuals as the potential unknown associates of the at least one target person.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663